MEMORANDUM **
Steven Michael Sakellaris appeals his thirty-month sentence imposed after his guilty plea conviction for threatening to interfere with flight attendants, in violation of 49 U.S.C. § 46507(2). We dismiss.
Sakellaris contends that the district court erred in calculating his sentence. The government argues that Bishop has waived his right to appeal. Based on our de novo review, United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000), cert. de*711nied, — U.S. -, 122 S.Ct. 272, 151 L.Ed.2d 199 (2001), we agree with the government.
A defendant’s waiver of the right to appeal will be enforced if the language of the waiver encompasses the ground raised on appeal, and if the waiver was knowingly and voluntarily made. Id. at 958. Sakellaris’s plea agreement provides that he waives the right to appeal his sentence unless the sentence imposed is “greater than the high end of the guideline range recommended by the government pursuant to the plea agreement.” Because the district court imposed a sentence below the high end of the guideline recommended by the Government and Sakellaris has not challenged the knowing and voluntary nature of his waiver, he has waived his right to appeal.1 See id. at 958-959.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Sakkellaris argues in his reply brief that the waiver of his right to appeal is invalid because the appellate waiver language in the plea agreement is ambiguous. Arguments raised for the first time in a reply brief are waived. United States v. Patterson, 230 F.3d 1168, 1172 n. 3 (9th Cir.2000). Moreover, we find no such ambiguity.